Exhibit 10.1
[image00002.jpg]







PRIVATE AND CONFIDENTIAL
Ms Andrea Saia
5 Merchant Square
London
United Kingdom
W2 1AY




27 July 2016




Dear Ms Saia,
Letter of appointment
The board of directors (the "Board") of LivaNova PLC (the "Company") has
appointed you as a non-executive director of the Company.
This letter sets out the main terms of your appointment. If you need any more
information, please let me know.
By accepting this appointment, you agree that this letter is a contract for
services and is not a contract of employment and you confirm that you are not
subject to any restrictions which prevent you from holding office as a director.
1.
APPOINTMENT

1.1
Subject to the remaining provisions of this letter, your appointment shall
commence on 27 July 2016 until the Annual General Meeting ("AGM") following the
second full financial year of the Company, subject to the earlier termination in
accordance with the Company's articles of association, as amended from time to
time (the "Articles"). Either party may terminate your appointment at any time
on giving to the other party one month's prior written notice.

1.2
Your appointment is subject to the Company's Articles. Nothing in this letter
shall be taken to exclude or vary the terms of the Articles as they apply to you
as a director of the Company.

1.3
Continuation of your appointment is contingent on your continued satisfactory
performance and re-election by the shareholders and any relevant statutory
provisions relating to removal of a director. If the shareholders do not
re-elect you as a director, or you are removed from office under the Articles,
your appointment shall terminate automatically, with immediate effect and
without compensation.

1.4
If the Board, with you abstaining, requests your resignation at any time, you
will be deemed to have given notice of your resignation and your resignation
will take effect on the date specified



1

--------------------------------------------------------------------------------

by the Board.  If that date is before the end of the notice period that would
otherwise be given pursuant to clause 1.1 (and you have not been asked to resign
as a result of a breach by you of the terms of this Letter), then the Company
will make a payment to you of the fees you would have received during the
outstanding notice period.
1.5
Any term renewal is subject to Board review and AGM re-election. Notwithstanding
any mutual expectation, there is no right to re-nomination by the Board (or any
other committee of the Board).

1.6
You may be required to serve on one or more Board committees. You will be
provided with the relevant terms of reference on your appointment to such
committee. You also may be asked to serve as a non-executive director on the
board of any of the Company's subsidiaries or joint ventures, or as senior
independent director. Any such appointment will be covered in a separate
communication.

1.7
Notwithstanding paragraphs 1.1 to 1.6 above, the Company may terminate your
appointment with immediate effect if you have:

(a)
committed a material breach of your obligations under this letter;

(b)
committed any serious or repeated breach or non-observance of your obligations
to the Company (which includes an obligation not to breach your statutory,
fiduciary or common-law duties);

(c)
been guilty of any fraud or dishonesty or acted in any manner which, in the
Company's opinion, brings or is likely to bring you or the Company into
disrepute or is materially adverse to the Company's interests;

(d)
been convicted of an arrestable criminal offence other than a road traffic
offence for which a fine or non-custodial penalty is imposed;

(e)
been declared bankrupt or have made an arrangement with or for the benefit of
your creditors, or if you have a county court administration order made against
you under the County Court Act 1984;

(f)
been disqualified from acting as a director; or

(g)
not complied with the Company's anti-corruption and bribery policy and
procedures or the UK Bribery Act 2010 or the US Foreign Corrupt Practices Act
1977.

1.8
On termination of your appointment, you shall, at the Company's request, resign
from your office as director of the Company and any offices you hold in any of
the Company's group companies.

1.9
If matters arise which cause you concern about your role, you should discuss
these matters with the chairman or senior independent director. If you have any
concerns which cannot be resolved,



2

--------------------------------------------------------------------------------

and you choose to resign for that, or any other, reason, you should provide an
appropriate written statement to the chairman or the senior independent director
for circulation to the Board.
2.
TIME COMMITMENT

2.1
You will be expected to devote such time as is necessary for the proper
performance of your duties. You will be required to attend quarterly Board
meetings, the AGM, at least one site visit a year, Board dinners, meetings with
the non-executive directors, meetings with shareholders, meetings forming part
of the Board evaluation process and updating and training meetings. Some of
these meetings may involve overseas travel. In addition, you will be required to
consider all relevant papers before each meeting. Unless urgent and unavoidable
circumstances prevent you from doing so, it is expected that you will attend the
meetings outlined in this paragraph.

2.2
You will also be required to serve as a member of the Company's Audit &
Compliance Committee and will be expected to devote such time as is necessary
for the proper performance of your duties. Any specific responsibilities or
terms of reference of the Audit & Compliance Committee will be covered in a
separate communication.

2.3
The nature of the role makes it impossible to be specific about the maximum time
commitment. You may be required to devote additional time to the Company in
respect of preparation time and ad hoc matters which may arise and particularly
when the Company is undergoing a period of increased activity. At certain times
it may be necessary to convene additional Board, committee or shareholder
meetings.

2.4
By accepting this appointment, you confirm that, taking into account all of your
other commitments, you are able to allocate sufficient time to the Company to
discharge your responsibilities effectively. You should obtain the agreement of
the chairman before accepting additional commitments that might affect the time
you are able to devote to your role as a non-executive director of the Company.

2.5
You confirm that you that you have disclosed to the Board (and will continue to
disclose) all of your other directorships and significant appointments and the
amount of time you expect that these appointments will take up.

3.
ROLE AND DUTIES

3.1
The Board as a whole is collectively responsible for the success of the Company.
The Board's role is to:

(a)
provide entrepreneurial leadership of the Company within the framework of
prudent and effective controls which enable risk to be assessed and managed;set
the Company's strategic aims, ensure that the necessary financial and human
resources are in place for the Company to meet its objectives and review
management performance;



3

--------------------------------------------------------------------------------

(b)
review management performance; and

(c)
develop, set and promote the Company's values and standards and ensure that its
obligations to its shareholders and others are understood and met.

3.2
As a non-executive director you shall have the same general legal
responsibilities to the Company as any other director. You are expected to
perform your duties (whether statutory, fiduciary or common law) faithfully,
diligently and to a standard commensurate with the functions of your role and
your knowledge, skills and experience.

3.3
You shall exercise your powers in your role as a non-executive director having
regard to relevant obligations under prevailing law and regulation, including
the UK Companies Act 2006, the UK Financial Conduct Authority's (the "FCA")
Listing, Prospectus, Disclosure and Transparency Rules, the applicable
requirements of the United States federal securities laws and rules and the
regulations of the United States Securities and Exchange Commission (the "SEC
Rules") and the applicable requirements of the NASDAQ Stock Market Rules (the
"NASDAQ Rules").

3.4
You shall have particular regard to the general duties of directors in Part 10
of the UK Companies Act 2006, including the duty to promote the success of the
Company under which all directors must act in the way they consider, in good
faith, would be most likely to promote the success of the Company for the
benefit of its members as a whole. In doing so, as a director, you must have
regard (among other matters) to:

(a)
the likely consequences of any decision in the long term;

(b)
the interests of the Company's employees;

(c)
the need to foster the Company's business relationships with suppliers,
customers and others;

(d)
the impact of the Company's operations on the community and the environment;

(e)
the desirability of the Company maintaining a reputation for high standards of
business conduct; and

(f)
the need to act fairly as between the members of the Company.

3.5
In your role as a non-executive director of the Company, you shall also be
required to:

(a)
constructively challenge and help develop proposals on strategy;

(b)
scrutinise the performance of management in meeting agreed goals and objectives
and monitor the reporting of performance;



4

--------------------------------------------------------------------------------



(c)
satisfy yourself on the integrity of financial information and that financial
controls and systems of risk management are robust and defensible;

(d)
be responsible for determining appropriate levels of remuneration of executive
directors and have a prime role in appointing and, where necessary, removing
senior management and in succession planning;

(e)
scrutinise standards of conduct, compliance and control in relation to the Board
and the Company generally;

(f)
devote time to developing and refreshing your knowledge and skills;

(g)
uphold high standards of integrity and probity and support the chairman and
executive directors in instilling the appropriate culture, values and behaviours
in the boardroom and beyond;

(h)
insist on receiving high-quality information sufficiently in advance of Board
meetings;

(i)
take into account the views of shareholders and other stakeholders where
appropriate;

(j)
make sufficient time available to discharge your responsibilities effectively;

(k)
exercise relevant powers under, and abide by, the Articles;

(l)
disclose the nature and extent of any direct or indirect interest you may have
in any matter being considered at a Board or committee meeting and, except as
permitted under the Articles, you will not vote on any resolution of the Board,
or of one of its committees, on any matter where you have any direct or indirect
interest;

(m)
immediately report your own wrongdoing or the wrongdoing or proposed wrongdoing
of any employee or other director of the Company of which you become aware to
the Board;

(n)
exercise your powers as a director in accordance with the Company's policies and
procedures and the UK Bribery Act 2010 and the US Foreign Corrupt Practices Act
1977; and

(o)
not do anything that would cause you to be disqualified from acting as a
director.

3.6
It goes without saying that at all times you must carry out your duties
diligently, with due skill, care and attention and use your best endeavours to
promote and protect the interests of the Company and any company in the
Company's group.

3.7
Unless the Board specifically authorises you to do so, you shall not enter into
any legal or other commitment or contract on behalf of the Company.



5

--------------------------------------------------------------------------------

3.8
You shall be entitled to request all relevant information about the Company's
affairs as is reasonably necessary to enable you to discharge your
responsibilities as a non-executive director.

4.
FEES AND EXPENSES

4.1
As more fully explained in the Non-Employee Director Compensation Policy
appended to this letter of appointment, you shall be paid a gross annual fee of
$60,000 (current at the date of this letter) (the "Annual Appointment Fee"). In
addition to the Annual Appointment Fee, you shall receive a gross annual fee of
$15,000 in respect of your appointment as a member of the Audit & Compliance
Committee (together with the Annual Appointment Fee the "Fees"). The Fees shall
be paid in equal instalments quarterly in advance each calendar quarter. The
first instalment will be paid to you on a pro-rated basis on or as soon as
practicable following 27 July 2016 to cover the period to the end of the current
calendar quarter.

4.2
The Fees cover all duties and will be payable after deduction of any taxes and
other amounts that are required by law, which shall be subject to a periodic
review by the Board.

4.3
The Company shall reimburse you for all reasonable and properly documented
expenses that you incur in performing the duties of your office. The procedure
and other guidance in respect of expense claims is available from the Board.

4.4
On termination of your appointment, you shall only be entitled to such fees as
may have accrued to the date of termination, together with reimbursement in the
normal way of any expenses properly incurred before that date.

5.
INDEPENDENT PROFESSIONAL ADVICE

In some circumstances you may consider that you need professional advice in the
furtherance of your duties as a director and it may be appropriate for you to
seek advice from independent advisers at the Company's expense.  The Company
shall reimburse the reasonable cost of obtaining that advice incurred by you
provided that you obtain the prior authorisation of the Board.
6.
OUTSIDE INTERESTS

6.1
All directors must take decisions objectively in the best interests of the
Company.  You will be expected to bring an independent judgement to bear on
issues of strategy, performance, resources and standards of conduct.  You
understand and accept the obligation of a director not to put himself in a
position where his own interests are in conflict with those of the Company.

6.2
You have already disclosed to the Board the significant commitments you have
outside your role in the Company. You must inform the chairman in advance of any
changes to these commitments. In certain circumstances, you may have to seek the
Board's agreement before accepting further commitments which either might give
rise to a conflict of interest or a conflict with any of your



6

--------------------------------------------------------------------------------

duties to the Company, or which might impact on the time that you are able to
devote to your role at the Company.
6.3
It is accepted and acknowledged that you have business interests other than
those of the Company and have declared any conflicts that are apparent at
present. If you become aware of any further potential or actual conflicts of
interest, these should be disclosed to the chairman and company secretary as
soon as you become aware of them and again you may have to seek the agreement of
the Board.

6.4
The Board has determined that you are independent according to the independence
criteria set out in the SEC Rules and the NASDAQ Rules.

7.
CONFIDENTIALITY

7.1
During your appointment, you will have access to confidential information
regarding the business and financial affairs of the Company and the Company's
clients.  You must not (except in the proper performance of your duties) while a
director of the Company or at any time (without limit) after ceasing to be a
director of the Company:

(a)
Divulge or communicate to any Person;

(b)
Use for your own purposes or for any purposes other than those of the Company or
any company in the Company's group or, as appropriate, any of its or their
clients; or

(c)
Through any failure to exercise due care and diligence, cause any unauthorised
disclosure of;

any trade secrets or confidential information relating to the Company or any
company in the Company's group or any of its or their clients.  You must at all
times use your best endeavours to prevent publication or disclosure of any trade
secrets or confidential information.  These restrictions shall cease to apply to
any information which shall become available to the public generally otherwise
than through the default by you.
7.2
All documentation relating to the business of the Company and any company in the
Company's group or any of its or their clients (and any copies of the same)
shall be and remain the property of the Company or the relevant company within
the Company's group or client.  This will include notes, memoranda, records,
lists of customers, suppliers and employees, correspondence, computer and other
discs and tapes and other material (whether made or created by you and in
whatever medium or format).  Please ensure that you return all property of the
Company and any company in the Company's group or clients on demand and in any
event on the termination of your appointment.





7

--------------------------------------------------------------------------------



7.3
Nothing in this paragraph 7 shall prevent you from disclosing information which
you are entitled to disclose under the UK Public Interest Disclosure Act 1998,
provided that the disclosure is made in accordance with the provisions of that
Act.

8.
INSIDE INFORMATION AND DEALING IN THE COMPANY'S SHARES

8.1
Your attention is drawn to the requirements under both law and regulation as to
the disclosure of inside information, in particular to the Disclosure and
Transparency Rules of the FCA and section 52 of the UK Criminal Justice Act 1993
on insider dealing and the applicable United States laws relating to insider
dealing. You should avoid making any statements that might risk a breach of
these requirements. If in doubt, please contact the chairman or company
secretary.

8.2
During your period of appointment you are required to comply with the provisions
of the Model Code (as annexed to the Listing Rules of the FCA) in relation to
dealing in the Company's publicly traded or quoted securities, and any such
other code as the Company may adopt from time to time which sets out the terms
for dealings by directors in the Company's publicly traded or quoted securities.
A copy of the current insider trading policy adopted by the Company will be
provided to you separately.

9.
INDUCTION

In connection with your appointment, the Company will provide a comprehensive,
formal and tailored induction which may involve overseas travel. We will arrange
for site visits and meetings with senior and middle management and the Company's
auditors. We will also give the major shareholders the opportunity to meet you.
10.
TRAINING

On an ongoing basis, and further to the annual evaluation process, the Company
will arrange for you to develop and refresh your skills and knowledge in areas
which are mutually identified as being likely to be required, or of benefit to
you, in carrying out your duties effectively. You should try to make yourself
available for any relevant training sessions which may be organised for the
Board.
11.
REVIEW PROCESS

The performance of individual directors and the whole Board and its committees
is evaluated annually. If, in the interim, there are any matters which cause you
concern about your role you should discuss them with the chairman as soon as you
can.
12.
INSURANCE AND INDEMNITY

12.1
The Company has directors' and officers' liability insurance and it intends to
maintain such cover for the full term of your appointment.



8

--------------------------------------------------------------------------------

12.2
The Company shall grant you a deed of indemnity against certain liabilities that
may be incurred as a result of your office to the extent permitted by section
234 of the UK Companies Act 2006.

13.
CHANGES TO PERSONAL DETAILS

You shall advise the company secretary promptly of any change in your address or
other personal contact details.
14.
RETURN OF PROPERTY

On termination of your appointment with the Company however arising, or at any
time at the Board's request, you shall immediately return to the Company all
documents, records, papers or other property belonging to the Company or any
company in the Company's group which may be in your possession or under your
control, and which relate in any way to the Company's or a group company's
business affairs and you shall not retain any copies thereof.
15.
MORAL RIGHTS

You hereby irrevocably waive any moral rights in all works prepared by you, in
the provision of your services to the Company, to which you are now or may at
any future time be entitled under Chapter IV of the UK Copyright Designs and
Patents Act 1988 or any similar provisions of law in any jurisdiction, including
(but without limitation) the right to be identified, the right of integrity and
the right against false attribution, and agree not to institute, support,
maintain or permit any action or claim to the effect that any treatment,
exploitation or use of such works or other materials, infringes your moral
rights.
16.
DATA PROTECTION

16.1
By signing this letter you consent to the Company holding and processing data
about you for legal, personnel, administrative and management purposes and in
particular to the processing of any sensitive personal data (as defined in the
UK Data Protection Act 1998) relating to you including, as appropriate:

(a)
information about your physical or mental health or condition in order to
monitor sick leave and take decisions as to your fitness to perform your duties;
or

(b)
your racial or ethnic origin or religious or similar beliefs in order to monitor
compliance with equal opportunities legislation; or

(c)
information relating to any criminal proceedings in which you have been involved
for insurance purposes and in order to comply with legal requirements and
obligations to third parties.

16.2
You consent to the Company making such information available to any of its group
companies, those who provide products or services to the Company or any company
in the Company's group



9

--------------------------------------------------------------------------------

(such as advisers and payroll administrators), regulatory authorities, potential
or future employers, governmental or quasi-governmental organisations and
potential purchasers of the Company or the business in which you work.
16.3
You also consent to the transfer of such information to the Company's or any
group company's business contacts outside the European Economic Area in order to
further their business interests even where the country or territory in question
does not maintain adequate data protection standards.

16.4
You shall comply with the Company's data protection policy, a copy of which is
available from the Board.  The Company may change its data protection policy at
any time and will notify you in writing of any changes.

17.
THIRD PARTY RIGHTS

17.1
The Contracts (Rights of Third Parties) Act 1999 shall not apply to this
letter.  No person other than you and the Company shall have any rights under
this letter and the terms of this letter shall not be enforceable by any person
other than you and the Company.

18.
ENTIRE AGREEMENT

18.1
This letter and any document referred to in it constitutes the entire terms and
conditions of your appointment to the Board and supersedes and extinguishes all
previous discussions, correspondence, negotiations, arrangements, agreements,
promises, assurances, warranties, representations and understandings between you
and the Company, whether written or oral, relating to its subject matter.

18.2
You agree that you shall have no remedies in respect of any representation,
assurance or warranty (whether made innocently or negligently) that is not set
out in this letter and you shall not have any claim for innocent or negligent
misrepresentation or negligent misstatement based on any statement in this
letter.

19.
VARIATION

No variation of this letter shall be effective unless it is in writing and
signed by you and the Company (or respective authorised representatives).
20.
GOVERNING LAW AND JURISDICTION

Your appointment with the Company and any dispute or claim arising out of or in
connection with it or its subject matter or formation (including non-contractual
disputes or claims) shall be governed by and construed in accordance with the
law of England and Wales and you and the Company irrevocably agree that the
courts of England and Wales shall have exclusive jurisdiction to settle any
dispute or claim that arises out of or in connection with this appointment or
its subject matter or formation (including non-contractual disputes or claims).


10

--------------------------------------------------------------------------------

Please indicate your acceptance of these terms by signing and returning the
attached copy of this letter to the Board.
Yours sincerely




/s/ Brian Sheridan                                                 
For and on behalf of LIVANOVA PLC


Name (printed): Brian Sheridan                          




Title: General Counsel & Company Secretary
11

--------------------------------------------------------------------------------



I confirm and agree to the terms of my appointment as a non-executive director
of LivaNova PLC as set out in this letter.








/s/ Andrea Saia                                             


Name (printed): ANDREA SAIA


Date:  27 July 2016                                       


12